Title: To James Madison from Lafayette, 8 February 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 8 february 1811
It is to me a particular Gratification, in Remembrance of old times, and in Justice to a Very Respectable Gentleman, to Recommend the Concerns of M. de Rayneval. He Has Been the first European diplomate Whose Negociations Have Met American independance, and None of them Has Been, in personal Exertions, More zealous and Useful. These Considerations Join With the Very Great Regard due to His private Character, and While the Merits of His Claim are laid Before You, I think it Both a duty and a pleasure to Express My Wishes in His Behalf. With Most affectionate Respect I am, My dear friend Yours
Lafayette
